Citation Nr: 1706540	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to July 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, inter alia, denied entitlement to service connection for bilateral hearing loss and PTSD.  The Veteran filed a notice of disagreement (NOD) in November 2010.  The RO issued a statement of the case (SOC) in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2012.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that the Veteran has been variously diagnosed as having depression and PTSD. The Board has therefore expanded the claim adjudicated as one for PTSD to encompass any diagnosed acquired psychiatric disorder.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. During the hearing, the Veteran requested, and the Veterans Law Judge granted, a 60-day abeyance to submit additional evidence.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

Pertinent to both claims, the Board notes, initially, that additional, pertinent VA treatment records have been added to the electronic claims file since the AOJ's last adjudication of the claims (as reflected in the June 2012 statement of the case).  In particular, VA treatment records dated from December 2009 to November 2015 from the VA Medical Centers (VAMCs)in Denver, Salt Lake City, and Durham have been added to the claims file after June 2012.

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31 (b)(1) (2016).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37 (a) (2016).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  

Inasmuch as this new evidence pertains to these claims, and that it was received prior to certification, 38 C.F.R. § 19.31 requires a remand of these matters for initial AOJ consideration of the claims in light of the additionally received evidence, and for issuance of a supplemental SOC (SSOC) reflecting such consideration.

Prior to undertaking action responsive to the above, the Board finds that further development of these claims is warranted.

As noted above, with respect to the claim for service connection for psychiatric disability, the record reveals that he has been diagnosed with various psychiatric disorders, to include depression and PTSD.  The Veteran has asserted that he has suffered from a mental condition since service.  Specifically, the Veteran asserts that he was assigned to an Honor Guard unit, which "turned out to be no more than a burial detail."  See September 2016 Board Hearing Transcript, p. 5.  He stated that he was deployed to different towns to honor dead soldiers, most of whom "were kids just like us" and "their bodies were so disfigured."  See February 2011 Statement in Support of Claim.  During an February 2009 VA mental health outpatient visit, the examiner noted that the Veteran had trauma related to "burial detail" and seeing effects of war.  

While, for PTSD purposes, the occurrence of no claimed, in-service stressor  has been corroborated,  there is now a relaxed, evidentiary standard for establishing a stressor associated with hostile military or terrorist activity.  See 38 C.F.R. 38 C.F.R. § 3.304(f) (2016)).  The Board also notes the Veteran has also been diagnosed with depression; that he is competent to report incidents he experienced in service; and that record includes no opinion addressing the etiology of current psychiatric disability, to include depression.  Accordingly, on remand, the AOJ should arrange for the Veteran to undergo VA mental disorders examination to determine the nature and etiology of current psychiatric impairment.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also while these matters are on remand, to ensure that all due process requirements are met, and the record with respect to both claims is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

In this regard, the Board notes that the record currently includes a VA medical records dated up to November 2015.  Therefore, the AOJ should obtain and associate with records of evaluation and/or treatment of the Veteran since November 2015,  following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The Board further notes that, during the September 2016 Hearing, the Veteran indicated that he would submit treatment records reflecting a diagnosis of bilateral hearing loss, as well as a stressor statement pertaining to his acquired psychiatric disorder claim.  To date, however, the Veteran has not submitted such documents.  Consequently, on Remand, the AOJ should specifically request that the Veteran furnish such records, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  In its letter, the AOJ should explain that the Veteran has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since November 2015.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records-to include medical records referenced during the September 2016 Board  hearing.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo an appropriate VA mental disorders examination, by a psychiatrist or psychologist.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all current psychiatric diagnoses, as well as any psychiatric disorder(s) validly diagnosed at any time pertinent to the current claim (even if now resolved or asymptomatic), to include depression and PTSD.

If a diagnosis of PTSD is deemed appropriate, the examiner must fully explain how the diagnostic criteria are met, to include clearly identifying the stressor(s) underlying the diagnosis (specifically indicating whether such stressor(s) is/are associated with hostile military and/or terrorist activity), and commenting upon the link, if any, between the stressor(s) and the Veteran's symptoms. 

For each diagnosed acquired psychiatric disorder is other than PTSD, to include depression,  the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include his claimed in-service burial detail.

In addressing the above, the examiner must consider and discuss all medical and other objective evidence, and all lay assertions, as well as all lay assertions-to include the Veteran's competent assertions as the onset, nature, and continuity of psychiatric symptoms.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and that the lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

Notably, the absence of documented evidence of psychiatric problems during the Veteran's service or at discharge should not serve as the sole basis for a negative opinion. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above-requested development, and any other notification or development deemed warranted, adjudicate the acquired psychiatric disability and bilateral hearing loss claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate opportunity for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may submit additional evidence and argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

